EXHIBIT 16 Ronald R. Chadwick, P.C 2851 South Parker Road Suite 720 Aurora, Colorado 80014 Phone: (303) 306-1967 Fax: (303) 306-1944 September 30, 2013 Securities and Exchange Commission Division of Corporate Finance treet North East Washington, DC 20549 USA Ladies and Gentlemen: We were previously the independent registered public accounting firm of Antaga International Corporation. On September 30, 2013, we resigned as the independent registered public accounting firm of Antaga International Corporation. We have read Antaga International Corporation’s statements included under Item 4.01 of its Form 8-K dated October 1, 2013, and we agree with such statements, except that we are not in a position to agree or disagree with Antaga International Corporation’s statements related to the engagement ofKWCO, PC, Certified Public Accountants as the independent registered public accounting firm. Sincerely, /s/ Ronald R. Chadwick, CPA Ronald R. Chadwick, CPA Aurora, Colorado
